ICJ_112_UseOfForce_YUG_ESP_1999-06-02_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A LA LICEITE
DE L’EMPLOI DE LA FORCE

(YOUGOSLAVIE c. ESPAGNE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE DU 2 JUIN 1999

1999

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
LEGALITY OF USE OF FORCE

(YUGOSLAVIA v. SPAIN)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER OF 2 JUNE 1999
Mode officiel de citation:

Licéité de l'emploi de la force (Yougoslavie c. Espagne),
mesures conservatoires, ordonnance du 2 juin 1999,
C.LJ. Recueil 1999, p. 761

Official citation:

Legality of Use of Force (Yugoslavia v. Spain),
Provisional Measures, Order of 2 June 1999,
1 C.J. Reports 1999, p. 761

 

N° de vente:
ISSN 0074-4441 Sales number 734
ISBN 92-1-070802-4

 

 

 
2 JUIN 1999

ORDONNANCE

LICEITE DE L'EMPLOI DE LA FORCE
(YOUGOSLAVIE c. ESPAGNE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

LEGALITY OF USE OF FORCE
(YUGOSLAVIA v. SPAIN)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

2 JUNE 1999

ORDER
761

INTERNATIONAL COURT OF JUSTICE

YEAR 1999

2 June 1999

CASE CONCERNING
LEGALITY OF USE OF FORCE

(YUGOSLAVIA v. SPAIN)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER

Present: Vice-President WEERAMANTRY, Acting President; President
SCHWEBEL; Judges ODA, BEDJAOUI, GUILLAUME, RANJEVA,
HERCZEGH, SHI, FLEISCHHAUER, KOROMA, VERESHCHETIN,
HIGGINS, PARRA-ARANGUREN, KOOHNMANS: Judges ad hoc
TORRES BERNARDEZ, KRECA; Registrar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above.
After deliberation,

Having regard to Articles 41 and 48 of the Statute of the Court and to
Articles 73 and 74 of the Rules of Court,

Having regard to the Application by the Federal Republic of Yugo-
slavia (hereinafter “Yugoslavia”) filed in the Registry of the Court on
29 April 1999. instituting proceedings against the Kingdom of Spain
(hereinafter “Spain”) “for violation of the obligation not to use force”,

1999
2 June
General List
No. 112
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 762

Makes the following Order:

1. Whereas in that Application Yugoslavia defines the subject of the
dispute as follows:

“The subject-matter of the dispute are acts of the Kingdom of
Spain by which it has violated its international obligation banning
the use of force against another State, the obligation not to intervene
in the internal affairs of another State, the obligation not to violate
the sovereignty of another State, the obligation to protect the civil-
ian population and civilian objects in wartime, the obligation to pro-
tect the environment, the obligation relating to free navigation on
international rivers, the obligation regarding fundamental human
rights and freedoms, the obligation not to use prohibited weapons,
the obligation not to deliberately inflict conditions of life calculated
to cause the physical destruction of a national group”;

2. Whereas in the said Application Yugoslavia refers, as a basis for the juris-
diction of the Court, to Article 36, paragraph 2, of the Statute of the Court
and to Article IX of the Convention on the Prevention and Punishment
of the Crime of Genocide, adopted by the General Assembly of the United
Nations on 9 December 1948 (hereinafter the “Genocide Convention”);

3. Whereas in its Application Yugoslavia states that the claims sub-
mitted by it to the Court are based upon the following facts:

“The Government of the Kingdom of Spain, together with the
Governments of other Member States of NATO, took part in the
acts of use of force against the Federal Republic of Yugoslavia by
taking part in bombing targets in the Federal Republic of Yugosla-
via. In bombing the Federal Republic of Yugoslavia military and
civilian targets were attacked. Great number of people were killed,
including a great many civilians. Residential houses came under
attack. Numerous dwellings were destroyed. Enormous damage was
caused to schools, hospitals, radio and television stations, cultural
and health institutions and to places of worship. A large number of
bridges, roads and railway lines were destroyed. Attacks on oil refin-
eries and chemical plants have had serious environmental effects on
cities, towns and villages in the Federal Republic of Yugoslavia. The
use of weapons containing depleted uranium is having far-reaching
consequences for human life. The above-mentioned acts are deliber-
ately creating conditions calculated at the physical destruction of an
ethnic group, in whole or in part. The Government of the Kingdom
of Spain ts taking part in the training, arming, financing, equipping

5»,

and supplying the so-called ‘Kosovo Liberation Army’”;
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 763

and whereas it further states that the said claims are based on the follow-
ing legal grounds:

“The above acts of the Government of the Kingdom of Spain rep-
resent a gross violation of the obligation not to use force against
another State. By financing, arming, training and equipping the so-
called ‘Kosovo Liberation Army’, support is given to terrorist groups
and the secessionist movement in the territory of the Federal Repub-
lic of Yugoslavia in breach of the obligation not to intervene in the
internal affairs of another State. In addition, the provisions of the
Geneva Convention of 1949 and of the Additional Protocol No. ! of
1977 on the protection of civilians and civilian objects in time of war
have been violated. The obligation to protect the environment has
also been breached. The destruction of bridges on the Danube is in
contravention of the provisions of Article 1 of the 1948 Convention
on free navigation on the Danube. The provisions of the Interna-
tional Covenant on Civil and Political Rights and of the Interna-
tional Covenant on Economic, Social and Cultural Rights of 1966
have also been breached. Furthermore, the obligation contained in
the Convention on the Prevention and Punishment of the Crime of
Genocide not to impose deliberately on a national group conditions
of life calculated to bring about the physical destruction of the group
has been breached. Furthermore, the activities in which the King-
dom of Spain is taking part are contrary to Article 53, paragraph |,
of the Charter of the United Nations”;

4, Whereas the claims of Yugoslavia are formulated as follows in the
Application:

“The Government of the Federal Republic of Yugoslavia requests
the International Court of Justice to adjudge and declare:

—- by taking part in the bombing of the territory of the Federal
Republic of Yugoslavia, the Kingdom of Spain has acted against
the Federal Republic of Yugoslavia in breach of its obligation
not to use force against another State;

— by taking part in the training, arming, financing, equipping and
supplying terrorist groups. i.e. the so-called ‘Kosovo Liberation
Army’, the Kingdom of Spain has acted against the Federal
Republic of Yugoslavia in breach of its obligation not to inter-
vene in the affairs of another State:

— by taking part in attacks on civilian targets, the Kingdom of
Spain has acted against the Federal Republic of Yugoslavia in
breach of its obligation to spare the civilian population, civilians
and civilian objects;
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 764

by taking part in destroying or damaging monasteries, monu-
ments of culture, the Kingdom of Spain has acted against the
Federal Republic of Yugoslavia in breach of its obligation not to
commit any act of hostility directed against historical monu-
ments, works of art or places of worship which constitute cul-
tural or spiritual heritage of people;

by taking part in the use of cluster bombs, the Kingdom of Spain
has acted against the Federal Republic of Yugoslavia in breach
of its obligation not to use prohibited weapons, i.e. weapons cal-
culated to cause unnecessary suffering;

by taking part in the bombing of oil refineries and chemical
plants, the Kingdom of Spain has acted against the Federal
Republic of Yugoslavia in breach of its obligation not to cause
considerable environmental damage;

by taking part in the use of weapons containing depleted ura-
nium, the Kingdom of Spain has acted against the Federal
Republic of Yugoslavia in breach of its obligation not to use
prohibited weapons and not to cause far-reaching health and
environmental damage;

by taking part in killing civilians, destroying enterprises, commu-
nications, health and cultural institutions, the Kingdom of Spain
has acted against the Federal Republic of Yugoslavia in breach
of its obligation to respect the right to life, the right to work, the
right to information, the right to health care as well as other
basic human rights;

by taking part in destroying bridges on international rivers, the
Kingdom of Spain has acted against the Federal Republic of
Yugoslavia in breach of its obligation to respect freedom of
navigation on international rivers;

by taking part in activities listed above, and in particular by
causing enormous environmental damage and by using depleted
uranium, the Kingdom of Spain has acted against the Federal
Republic of Yugoslavia in breach of its obligation not to delib-
erately inflict on a national group conditions of life calculated to
bring about its physical destruction, in whole or in part;

the Kingdom of Spain is responsible for the violation of the
above international obligations;

the Kingdom of Spain is obliged to stop immediately the viola-
tion of the above obligations vis-a-vis the Federal Republic of
Yugoslavia :

the Kingdom of Spain is obliged to provide compensation for

7
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 765

the damage done to the Federal Republic of Yugoslavia and to
its citizens and juridical persons”;

and whereas, at the end of its Application, Yugoslavia reserves the right
to amend and supplement it;

5. Whereas on 29 April 1999, immediately after filing its Application,
Yugoslavia also submitted a request for the indication of provisional
measures pursuant to Article 73 of the Rules of Court; and whereas that
request was accompanied by a volume of photographic annexes pro-
duced as “evidence”;

6. Whereas, in support of its request for the indication of provisional
measures, Yugoslavia contends infer alia that, since the onset of the
bombing of its territory, and as a result thereof, about 1,000 civilians,
including 19 children, have been killed and more than 4,500 have sus-
tained serious injuries; that the lives of three million children are endan-
gered; that hundreds of thousands of citizens have been exposed to poi-
sonous gases; that about one million citizens are short of water supply;
that about 500,000 workers have become jobless; that two million citi-
zens have no means of livelihood and are unable to ensure minimum
means of sustenance; and that the road and railway network has suffered
extensive destruction; whereas, in its request for the indication of provi-
sional measures, Yugoslavia also lists the targets alleged to have come
under attack in the air strikes and describes in detail the damage alleged
to have been inflicted upon them (bridges, railway lines and stations,
roads and means of transport, airports, industry and trade, refineries and
warehouses storing liquid raw materials and chemicals, agriculture, hos-
pitals and health care centres, schools, public buildings and housing
facilities, infrastructure, telecommunications, cultural-historical monu-
ments and religious shrines); and whereas Yugoslavia concludes from
this that:

“The acts described above caused death, physical and mental
harm to the population of the Federal Republic of Yugoslavia; huge
devastation; heavy pollution of the environment, so that the Yugo-
slav population is deliberately imposed conditions of life calculated
to bring about physical destruction of the group, in whole or in
part”;

7. Whereas. at the end of its request for the indication of provisional
measures, Yugoslavia states that

“If the proposed measure were not to be adopted, there will be
new losses of human life, further physical and mental harm inflicted
on the population of the FR of Yugoslavia, further destruction of
civilian targets, heavy environmental pollution and further physical
destruction of the people of Yugoslavia”:
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 766

and whereas, while reserving the right to amend and supplement its
request, Yugoslavia requests the Court to indicate the following measure:

“The Kingdom of Spain shall cease immediately its acts of use of
force and shall refrain from any act of threat or use of force against
the Federal Republic of Yugoslavia”:

8. Whereas the request for the indication of provisional measures was
accompanied by a letter from the Agent of Yugoslavia, addressed to the
President and Members of the Court, which read as follows:

“I have the honour to bring to the attention of the Court the latest
bombing of the central area of the town of Surdulica on 27 April
1999 at noon resulting in losses of lives of civilians, most of whom
were children and women, and to remind of killings of peoples in
Kursumlija, Aleksinac and Cuprija, as well as bombing of a refugee
convoy and the Radio and Television of Serbia, just to mention
some of the well-known atrocities. Therefore, I would like to caution
the Court that there is a highest probability of further civilian and
military casualties.

Considering the power conferred upon the Court by Article 75,
paragraph 1, of the Rules of Court and having in mind the greatest
urgency caused by the circumstances described in the Requests for
provisional measure of protection I kindly ask the Court to decide
on the submitted Requests proprio motu or to fix a date for a hearing
at earliest possible time”;

9. Whereas on 29 April 1999, the day on which the Application and
the request for the indication of provisional measures were filed in the
Registry, the Registrar sent to the Spanish Government signed copies of
the Application and of the request, in accordance with Article 38, para-
graph 4, and Article 73, paragraph 2, of the Rules of Court; and whereas
he also sent to that Government copies of the documents accompanying
the Application and the request for the indication of provisional meas-
ures;

10. Whereas on 29 April 1999 the Registrar informed the Parties that
the Court had decided, pursuant to Article 74, paragraph 3, of the Rules
of Court, to hold hearings on 10 and 11 May 1999, where they would be
able to present their observations on the request for the indication of pro-
visional measures;

11. Whereas, pending the notification under Article 40, paragraph 3,
of the Statute and Article 42 of the Rules of Court, by transmittal of the
printed bilingual text of the Application to the Members of the United
Nations and other States entitled to appear before the Court, the Regis-
trar on 29 April 1999 informed those States of the filing of the Applica-
tion and of its subject-matter, and of the filing of the request for the
indication of provisional measures:
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 767

12. Whereas, since the Court includes upon the bench no judge of
Yugoslav nationality, the Yugoslav Government has availed itself of the
provisions of Article 31 of the Statute of the Court to choose Mr.
Milenko Kre¢a to sit as judge ad hoc in the case; and whereas no objec-
tion to that choice was raised within the time-limit fixed for the purpose
pursuant to Article 35, paragraph 3, of the Rules of Court; whereas,
since the Court includes upon the bench no judge of Spanish nationality,
the Spanish Government has availed itself of the provisions of Article 31
of the Statute of the Court to choose Mr. Santiago Torres Bernardez to
sit as judge ad hoc in the case; whereas, within the time-limit fixed for the
purpose pursuant to Article 35, paragraph 3, of the Rules of Court,
Yugoslavia, referring to Article 31, paragraph 5, of the Statute, objected
to that choice; and whereas the Court, after due deliberation, found that
the nomination of a judge ad hoc by Spain was justified in the present
phase of the case;

13. Whereas, at the public hearings held between 10 and 12 May 1999,
oral observations on the request for the indication of provisional meas-
ures were presented by the following:

On behalf of Yugoslavia:

Mr. Rodoljub Etinski, Agent,
Mr. lan Brownlie,

Mr. Paul J. J]. M. de Waart,
Mr. Eric Suy,

Mr. Miodrag Mitié,

Mr. Olivier Corten;

On behalf of Spain:
Mr. Aurelio Pérez Giralda, Agent;

14. Whereas, in this phase of the proceedings, the Parties presented the
following submissions:

On behalf of Yugoslavia:
“(T]he Court [is asked] to indicate the following provisional
measure:
[T]he Kingdom of Spain shall cease immediately the acts of use of

force and shall refrain from any act of threat or use of force against
the Federal Republic of Yugoslavia”;

On behalf of Spain:
“The Kingdom of Spain respectfully requests the Court to:

1. Declare that it has no jurisdiction to adjudicate upon the
Application filed by the Federal Republic of Yugoslavia ;
2. Reject the request of the Government of the Federal Republic

10
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 768

of Yugoslavia with a view to the indication of provisional measures
in relation to the Kingdom of Spain;
3. Decide to remove this case from the General List of the Court”;
x * x

15. Whereas the Court is deeply concerned with the human tragedy,
the loss of life, and the enormous suffering in Kosovo which form the
background of the present dispute, and with the continuing loss of life

and human suffering in all parts of Yugoslavia;

16. Whereas the Court is profoundly concerned with the use of force
in Yugoslavia; whereas under the present circumstances such use raises
very serious issues of international law;

17. Whereas the Court is mindful of the purposes and principles of the
United Nations Charter and of its own responsibilities in the mainte-
nance of peace and security under the Charter and the Statute of the
Court;

18. Whereas the Court deems it necessary to emphasize that all parties
appearing before it must act in conformity with their obligations under
the United Nations Charter and other rules of international law, includ-
ing humanitarian law;

* * *

19. Whereas the Court, under its Statute, does not automatically have
jurisdiction over legal disputes between States parties to that Statute or
between other States to whom access to the Court has been granted;
whereas the Court has repeatedly stated “that one of the fundamental
principles of its Statute is that it cannot decide a dispute between States
without the consent of those States to its jurisdiction” (East Timor ( Por-
tugal v. Australia), Judgment, L C.J. Reports 1995, p. 101, para. 26); and
whereas the Court can therefore exercise jurisdiction only between States
parties to a dispute who not only have access to the Court but also have
accepted the jurisdiction of the Court, either in general form or for the
individual dispute concerned;

20. Whereas on a request for provisional measures the Court need not,
before deciding whether or not to indicate them, finally satisfy itself that
it has jurisdiction on the merits of the case, yet it ought not to indicate
such measures unless the provisions invoked by the applicant appear,
prima facie, to afford a basis on which the jurisdiction of the Court might
be established ;

* *

21. Whereas in its Application Yugoslavia claims, in the first place, to
found the jurisdiction of the Court upon Article 36, paragraph 2, of the

11
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 769

Statute; whereas each of the two Parties has made a declaration recog-
nizing the compulsory jurisdiction of the Court pursuant to that provi-
sion; whereas Yugoslavia’s declaration was deposited with the Secretary-
General of the United Nations on 26 April 1999, and that of Spain on
29 October 1990;

22. Whereas Yugoslavia’s declaration 1s formulated as follows:

“T hereby declare that the Government of the Federal Republic of
Yugoslavia recognizes, in accordance with Article 36, paragraph 2,
of the Statute of the International Court of Justice, as compulsory
ipso facto and without special agreement, in relation to any other
State accepting the same obligation, that is on condition of recipro-
city, the jurisdiction of the said Court in all disputes arising or which
may arise after the signature of the present Declaration, with regard
to the situations or facts subsequent to this signature, except in cases
where the parties have agreed or shall agree to have recourse to
another procedure or to another method of pacific settlement. The
present Declaration does not apply to disputes relating to questions
which, under international law, fall exclusively within the jurisdic-
tion of the Federal Republic of Yugoslavia, as well as to territorial
disputes.

The aforesaid obligation is accepted until such time as notice may
be given to terminate the acceptance”;

and whereas the declaration of Spain reads as follows:

“1. On behalf of the Spanish Government, I have the honour to
declare that the Kingdom of Spain accepts as compulsory ipso facto
and without special agreement, the jurisdiction of the International
Court of Justice, in conformity with Article 36, paragraph 2, of the
Statute of the Court, in relation to any other State accepting the
same obligation, on condition of reciprocity, in legal disputes not
included among the following situations and exceptions:

fa) disputes in regard to which the Kingdom of Spain and the
other party or parties have agreed or shall agree to have recourse
to some other method of peaceful settlement of the dispute;

(b) disputes in regard to which the other party or parties have
accepted the compulsory jurisdiction of the Court only in rela-
tion to or for the purposes of the dispute in question:

(c) disputes in regard to which the other party or parties have
accepted the compulsory jurisdiction of the Court less than
12 months prior to the filing of the application bringing the
dispute before the Court;

(d} disputes arising prior to the date on which this Declaration was
deposited with the Secretary-General of the United Nations or

12
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 770

relating to events or situations which occurred prior to that
date, even if such events or situations may continue to occur or
to have effects thereafter.

2. The Kingdom of Spain may at any time, by means of a notifi-
cation addressed to the Secretary-General of the United Nations,
add to, amend or withdraw, in whole or in part, the foregoing res-
ervations or any that may hereafter be added. These amendments
shall become effective on the date of their receipt by the Secretary-
General of the United Nations.

3. The present Declaration, which is deposited with the Secretary-
General of the United Nations in conformity with Article 36, para-
graph 4, of the Statute of the International Court of Justice, shall
remain in force until such time as it has been withdrawn by the
Spanish Government or superseded by another declaration by the
latter.

The withdrawal of the Declaration shall become effective after a
period of six months has elapsed from the date of receipt by the
Secretary-General of the United Nations of the relevant notification
by the Spanish Government. However, in respect of States which
have established a period of less than six months between notifica-
tion of the withdrawal of their Declaration and its becoming effec-
tive, the withdrawal of the Spanish Declaration shall become effec-
tive after such shorter period has elapsed”;

23. Whereas Spain contends that the Court’s jurisdiction cannot be
founded upon Article 36, paragraph 2, of the Statute of the Court in this
case, in view of the reservations contained in its declaration; whereas
it observes in particular that, under the terms of paragraph | (c) of
that declaration, it does not recognize the jurisdiction of the Court in
respect of

“{c) disputes in regard to which the other party or parties have
accepted the compulsory jurisdiction of the Court less than
12 months prior to the filing of the application bringing the
dispute before the Court”;

whereas Spain argues that “this limitation is both specific and unequivo-
cal and should not be a matter for either interpretation or doubt” and
that “the intention of Spain in formulating its declaration could not have
been clearer”; and whereas it points out that 12 months have manifestly
not elapsed between the date on which Yugoslavia accepted the jurisdic-
tion of the Court and that on which it filed its Application;

24, Whereas Yugoslavia submitted no argument on this point;

25. Whereas, given that Yugoslavia deposited its declaration of accept-
ance of the compulsory jurisdiction of the Court with the Secretary-

13
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 771

General on 26 April 1999 and filed its Application instituting proceedings
with the Court on 29 April 1999, there can be no doubt that the condi-
tions for the exclusion of the Court’s jurisdiction provided for in para-
graph | {c) of Spain’s declaration are satisfied in this case; whereas, as
the Court recalled in its Judgment of 4 December 1998 in the Fisheries
Jurisdiction (Spain v. Canada) case,

“It is for each State, in formulating its declaration, to decide upon
the limits it places upon its acceptance of the jurisdiction of the
Court: ‘[t]his Jurisdiction only exists within the limits within which it
has been accepted’ (Phosphates in Morocco, Judgment, 1938,
P.C.LJ., Series AIB, No. 74, p. 23)? (1 C.J. Reports 1998, p. 453,
para. 44);

and whereas, as the Court noted in its Judgment of 11 June 1998 in the
case concerning the Land and Maritime Boundary between Cameroon
and Nigeria { Cameroon v. Nigeria), “[a]s early as 1952, it held in the case
concerning Anglo-lranian Oil Co. that . . . ‘jurisdiction is conferred on
the Court only to the extent to which the [declarations made] coincide in
conferring it (Z C.J. Reports 1952, p. 103)” (LC.J. Reports 1998, p. 298,
para. 43); and whereas the declarations made by the Parties under
Article 36, paragraph 2, of the Statute manifestly cannot constitute a
basis of jurisdiction in the present case, even prima facie;

%

26. Whereas, referring to United Nations Security Council resolution
777 (1992) of 19 September 1992 and to United Nations General Assem-
bly resolution 47/1 of 22 September 1992, Spain also contends that “the
Federal Republic of Yugoslavia cannot be considered, as it claims, to be
the continuator State of the former Socialist Federal Republic of Yugo-
slavia”, and that, not having duly acceded to the Organization, it is not a
Member thereof, is not a party to the Statute of the Court and cannot
appear before the latter;

27. Whereas Yugoslavia, referring to the position of the Secretariat, as
expressed in a letter dated 29 September 1992 from the Legal Counsel of
the Organization (doc. A/47/485), and to the latter’s subsequent practice,
contends for its part that General Assembly resolution 47/1 “[neither] ter-
minate[d] nor suspend[ed] Yugoslavia’s membership in the Organiza-
tion”, and that the said resolution did not take away from Yugoslavia
“[its] right to participate in the work of organs other than Assembly
bodies”;

28. Whereas, in view of its finding in paragraph 25 above, the Court
need not consider this question for the purpose of deciding whether or
not it can indicate provisional measures in the present case;

14
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 772

29. Whereas in its Application Yugoslavia claims, in the second place,
to found the jurisdiction of the Court on Article IX of the Genocide Con-
vention, which provides:

“Disputes between the Contracting Parties relating to the interpre-
tation, application or fulfilment of the present Convention, including
those relating to the responsibility of a State for genocide or for any
of the other acts enumerated in article III, shall be submitted to the
International Court of Justice at the request of any of the parties to
the dispute”:

whereas it is not disputed that both Yugoslavia and Spain are parties to
the Genocide Convention: whereas, however, Spain’s instrument of acces-
sion to the Convention, deposited with the Secretary-General on 13 Sep-
tember 1968, contains a reservation “in respect of the whole of
Article IX”;

30. Whereas Spain contends that, this reservation having given rise to
no objection by Yugoslavia, Article IX of the Genocide Convention “is
inapplicable to the mutual relations between Spain and ... Yugoslavia”,
and that the said Article cannot accordingly found the jurisdiction of the
Court in this case, even prima facie; and whereas Spain further contends
that the dispute submitted to the Court by Yugoslavia “does not . ..
come within the scope of the Convention”;

31. Whereas Yugoslavia disputed Spain’s interpretation of the Geno-
cide Convention, but submitted no argument concerning Spain’s reserva-
tion to Article IX of the Convention;

32. Whereas the Genocide Convention does not prohibit reservations;
whereas Yugoslavia did not object to Spain’s reservation to Article IX:
and whereas the said reservation had the effect of excluding that Ar-
ticle from the provisions of the Convention in force between the Parties:

33. Whereas in consequence Article IX of the Genocide Convention
cannot found the jurisdiction of the Court to entertain a dispute between
Yugoslavia and Spain alleged to fall within its provisions; and whereas
that Article manifestly does not constitute a basis of jurisdiction in the
present case, even prima facie:

* Ox

34. Whereas Spain further states that it “does not accept the jurisdic-
tion of the Court under Article 38, paragraph 5, of the Rules of Court”:
whereas that provision reads as follows:

“5. When the applicant State proposes to found the jurisdiction
of the Court upon a consent thereto yet to be given or manifested
by the State against which such application is made, the application
shall be transmitted to that State. It shall not however be entered in

15
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 773

the General List, nor any action be taken in the proceedings, unless
and until the State against which such application is made consents
to the Court’s jurisdiction for the purposes of the case”;

and whereas it is quite clear that, in the absence of consent by Spain,
given pursuant to Article 38, paragraph 5, of the Rules, the Court cannot
exercise jurisdiction in the present case, even prima facie;

* *

35. Whereas it follows from what has been said above that the Court
manifestly lacks jurisdiction to entertain Yugoslavia’s Application:
whereas it cannot therefore indicate any provisional measure whatsoever
in order to protect the rights invoked therein; and whereas, within a sys-
tem of consensual jurisdiction, to maintain on the General List a case
upon which it appears certain that the Court will not be able to adjudi-
cate on the merits would most assuredly not contribute to the sound
administration of justice;

*
x *

36. Whereas there is a fundamental distinction between the question
of the acceptance by a State of the Court’s jurisdiction and the compati-
bility of particular acts with international law; the former requires con-
sent; the latter question can only be reached when the Court deals with
the merits after having established its jurisdiction and having heard full
legal arguments by both parties:

37. Whereas. whether or not States accept the jurisdiction of the
Court, they remain in any event responsible for acts attributable to them
that violate international law, including humanitarian law; whereas any
disputes relating to the legality of such acts are required to be resolved
by peaceful means, the choice of which, pursuant to Article 33 of the
Charter, is left to the parties:

38. Whereas in this context the parties should take care not to aggra-
vate or extend the dispute;

39. Whereas. when such a dispute gives rise to a threat to the peace,
breach of the peace or act of aggression, the Security Council has special
responsibilities under Chapter VII of the Charter:

40. For these reasons,
THE COURT,

(1) By fourteen votes to two,

16
LEGALITY OF USE OF FORCE (ORDER 2 VI 99) 774

Rejects the request for the indication of provisional measures submit-
ted by the Federal Republic of Yugoslavia on 29 April 1999;

IN FAVOUR: Vice-President Weeramantry, Acting President; President
Schwebel; Judges Oda, Bedjaoui, Guillaume, Ranjeva, Herczegh,
Fleischhauer, Koroma, Higgins, Parra-Aranguren, Kooijmans; Judges ad
hoc Torres Bernardez, Kreéa ;

AGAINST: Judges Shi, Vereshchetin ;
(2) By thirteen votes to three,

Orders that the case be removed from the List.

IN FAVOUR: Vice-President Weeramantry, Acting President; President
Schwebel; Judges Oda, Bedjaoui, Guillaume, Ranjeva, Herczegh,
Shi, Fleischhauer, Koroma, Higgins, Kooijmans; Judge ad hoc Torres
Bernärdez;

AGAINST: Judges Vereshchetin, Parra-Aranguren; Judge ad hoc Kreéa.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this second day of June, one thousand nine
hundred and ninety-nine, in three copies, one of which will be placed in
the archives of the Court and the others transmitted to the Government
of the Federal Republic of Yugoslavia and the Government of the King-
dom of Spain, respectively.

(Signed) Christopher G. WEERAMANTRY,
Vice-President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.

Judges Sut, Koroma and VERESHCHETIN append declarations to the
Order of the Court.

Judges Opa, Hiccins, PARRA-ARANGUREN and KOOHMANS and Judge
ad hoc KRECA append separate opinions to the Order of the Court.

(Initialled) C.G.W.
(Initialled) E.V.O.
